PER CURIAM.
The state appeals from a downward departure sentence. Appellee, Birkigt, concedes that the trial court failed to give written reasons for its departure. Therefore, we reverse Birkigt’s sentence and remand for entry of a sentence within the guidelines range. State v. Davis, 579 So.2d 375 (Fla. 4th DCA 1991). Neither the state nor Birkigt have briefed or presented argument on the issue of whether Birkigt should be allowed to withdraw his plea on remand; therefore, we do not address this issue.
*94POLEN, J., OWEN, WILLIAM C., Jr., Senior Judge, and FEDER, RICHARD Y., Associate Judge, concur.